Exhibit UNDERWRITING AGREEMENT March 23, Baytex Energy Trust Baytex Energy Ltd. Suite 2200, 205 – 5th Avenue S.W. Calgary, Alberta T2P 2V7 Attention: Anthony W. Marino, President and Chief Executive Officer Dear Sirs: TD Securities Inc., CIBC World Markets Inc., National Bank Financial Inc., RBC Dominion Securities Inc., Scotia Capital Inc., Canaccord Capital Corporation, FirstEnergy Capital Corp., Raymond James Ltd., Peters & Co. Limited, Tristone Capital Inc., UBS Securities Canada Inc., Cormark Securities Inc. and Dundee Securities Corporation (collectively, the “Underwriters”) understand that Baytex Energy Trust (the “Trust”) proposes to issue and sell 6,900,000 trust units (the “Initial Trust Units”) pursuant to this Agreement. Subject to the terms and conditions hereof, the Underwriters hereby severally, and not jointly, agree to purchase the Initial Trust Units from the Trust at the Closing Time (as hereinafter defined) in the respective percentages set forth in paragraph16 hereof, and the Trust hereby agrees to issue and sell all but not less than all of the Initial Trust Units to the Underwriters at the Closing Time at the purchase price of $14.50 per Initial Trust Unit for gross proceeds of $100,050,000.00.In addition, subject to the terms and conditions hereof, the Trust hereby grants to the Underwriters an option (the “Underwriters’ Option”), exercisable in full or in part for a period of thirty (30) days on or following the Closing Time, to purchase up to an additional 1,035,000 trust units of the Trust (the “Additional Trust Units”) at a price of $14.50 per Additional Trust Unit for additional aggregate gross proceeds of up to $15,007,500.00, if the Underwriters’ Option is exercised in full, and the Trust hereby agrees to issue and sell to the Underwriters and the Underwriters agree to purchase that number of Additional Trust Units set out in the notice of exercise on the basis provided herein and may arrange substitute purchasers for such Additional Trust Units as contemplated herein.After reasonable efforts have been made to sell all of the Initial Trust Units at the purchase price of $14.50 per Initial Trust Unit, the Underwriters may subsequently reduce the purchase price to investors from time to time in order to sell any Initial Trust Units remaining unsold.Any such reduction in the purchase price of the Initial Trust Units shall not affect the proceeds received by the Trust pursuant offering contemplated herein. The Underwriters’ Option may be exercised by the Underwriters in full or in part by the Lead Underwriter delivering notice to the Trust (the “Underwriters’ Notice”) not later than thirty (30) days following the Closing Time, which notice shall specify the number of Additional Trust Units to be purchased by the Underwriters and the date and time at which such Additional Trust Units are to be purchased (the “Additional Closing Time”).Such date may be the same as the Closing Date but not earlier than the later of: (i) the Closing Date; and (ii) two business days after the date of such notice, nor later than five business days after the date of such notice.Upon the Lead Underwriter furnishing the Underwriters’ Notice, the Trust will be committed to issue and sell, and the Underwriters will be obligated to purchase, in accordance with and subject to the provisions of this Agreement, the number of Additional Trust Units specified in the Underwriters’ Notice at the Additional Closing Time. The Initial Trust Units, together with any Additional Trust Units that are issued upon exercise of the Underwriters’ Option, are referred to herein as the “Offered Units”. The Underwriters understand that the net proceeds from the sale of the Offered Units will be used for the general purposes of the Trust.In this regard, we understand that the Trust will prepare and file without delay, the Preliminary Prospectus (as hereinafter defined) relating to the sale of the Offered Units with the Securities Commissions and will obtain receipts therefor.We understand that, in filing the Preliminary Prospectus, the Trust will select the Province of Alberta as the principal regulator under the Prospectus Review Procedures (as hereinafter defined).We also understand that the Trust intends to take all steps and proceedings necessary, including the obtaining of any necessary rulings or orders, to complete and file, without delay, the Prospectus (as hereinafter defined) with such of the Securities Commissions, in accordance with their requirements in order to qualify the Offered Units for distribution (as hereinafter defined) in each of the Qualifying Provinces. The Underwriters may, at their sole discretion, engage sub-agents (each, a “Selling Firm”) to act on their behalf and offer such Selling Firms any part of the Underwriting Fee (as hereinafter defined).The Underwriters shall not be under any obligation to engage any Selling Firm.To the extent that the Underwriters engage Selling Firms to act on their behalf, the Underwriters shall obtain undertakings from such Selling Firms to offer the Offered Units for sale to the public only as permitted by the Securities Laws, upon the terms and conditions set forth in the Prospectuses and as set forth herein. 1. Definitions In this
